JET METAL CORP. CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED APRIL 30, 2015 (Expressed in Canadian Dollars) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Directors of Jet Metal Corp. We have audited the accompanying consolidated financial statements of Jet Metal Corp., which comprise the consolidated statements of financial position as of April 30, 2015 and 2014, and the related consolidated statements of operations and comprehensive loss, cash flows, and changes in equity for the years ended April 30, 2015, 2014 and 2013, and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of JetMetal Corp. as at April 30, 2015 and 2014 and its financial performance and its cash flows for the years ended April 30, 2015, 2014 and 2013 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. “DAVIDSON & COMPANY LLP” Vancouver, Canada Chartered Professional Accountants August 21, 2015 1200 - 609 Granville Street, P.O. Box 10372, Pacific Centre, Vancouver, B.C., Canada V7Y 1G6 Telephone (604) 687-0947 Davidson-co.com JET METAL CORP. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (Expressed in Canadian Dollars) APRIL 30, 2015 APRIL 30, 2014 ASSETS Current assets Cash and cash equivalents $ $ Marketable securities (Note 4) - Receivables Prepaid expenses Available-for-sale investment (Note 5) - Exploration and evaluation assets (Note 7) Deposit (Note 10) - Property and equipment (Note 6) Reclamation bonds (Note 7) $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ $ Due to related parties (Note 10) Due to related party (Note 10) - Future reclamation provisions (Note 8) Equity Capital stock (Note 9) Reserves Deficit ) ) $ $ Nature of operations and going concern (Note 1) Subsequent event (Note 16) Approved on August 21, 2015 on behalf of the Board of Directors: “Ken Brophy” Director “Stewart Wallis” Director Ken Brophy Stewart Wallis The accompanying notes are an integral part of these consolidated financial statements. 1 JET METAL CORP. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE YEARS ENDED APRIL 30, (Expressed in Canadian Dollars) OPERATING ITEMS Audit and accounting $ $ $ Consulting - Depreciation (Note 6) Director fees - - Exploration and evaluation (Note 7) Finance income ) ) ) Foreign exchange loss (gain) ) ) Impairment of exploration and evaluation asset (Note 7) - Insurance Interest (Note 8) Investor relations Legal Management fees - Office and administration Project development costs - - Rent Share-based compensation (recovery) (Note 9) - ) Transfer agent and filing fees Travel - Wages and salaries ) ) ) Gain (loss) on asset disposal (Note 6) - ) Gain on forgiveness and settlement of related party debt (Note 10) - - Impairment of reclamation bonds (Note 7) - ) - Loss on marketable securities (Note 4) Other income – flow through premium - - ) Net loss and comprehensive loss for the year $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) Weighted average number of common share outstanding The accompanying notes are an integral part of these consolidated financial statements. 2 JET METAL CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED APRIL 30, (Expressed in Canadian Dollars) CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the year $ ) $ ) $ ) Items not affecting cash: Change in future reclamation estimates - ) - Depreciation Forgiveness and settlement of related party debt ) - - Impairment of exploration and evaluation assets - Impairment of reclamation bonds - - Interest Loss (gain) on asset disposal ) - Loss on marketable securities Other income – flow through premium - - ) Share-based compensation (recovery) - ) Unrealized gain on foreign exchange ) ) - Non-cash working capital item changes: Receivables ) Prepaid expenses Payables and accrued liabilities ) ) Due to related parties Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of available-for-sale investment ) - - Acquisition of exploration and evaluation assets - - ) Acquisition of property and equipment ) - ) Proceeds from sale of marketable securities - Proceeds from sale of property and equipment - Reclamation costs incurred - ) - Refund of reclamation bonds - - Net cash from (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Deposit ) - - Proceeds from private placement - - Repayment of related party term loan ) - - Share issue costs ) - ) Net cash from (used in) financing activities - ) Net change in cash and cash equivalents during the year ) ) Cash and cash equivalents, beginning of the year Cash and cash equivalents, end of the year $ $ $ Cash and cash equivalents Cash $ $ $ Liquid short term investments $ $ $ Cash (paid) received for Interest $ $
